Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Henkelmann on January 26, 2022.
The application has been amended as follows: 
In claims 1 and 4-21, delete all reference numbers and letters in parentheses. 

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1 and 4-21 are allowed.  
The following is an examiner’s statement of reasons for allowance: 

However, Hasegawa et al does not teach “wherein a pressing force in the circumferential direction between the rotation stop and the counter rotation stop is created when a connection between the objective lens mount and the connection device is established, wherein individual ones of the locking surfaces comprise an inclination in the circumferential direction for creating the pressing force” as to claim(s) 1; or “at least a counter positioning surface of the connection ring defined by a ring surface coaxially arranged about the optical axis that faces away from the optical axis and that is configured for one of a line-shaped abutment in a direction of the optical axis or a point-shaped abutment with one or more positioning surfaces of the objective lens mount for defining a radial position of the connection device relative to the objective lens mount or two cylindrical counter locking parts that extend radially with respect to the optical axis” as to claim(s) 18; or “wherein the positioning surface of each positioning body is configured for abutment with a counter positioning surface of the connection device, in order to establish a line-shaped contact in the direction of the longitudinal axis or a point-shaped contact, and to define a radial relative position of the connection device with regard to the objective lens mount. Hasegawa also fails to disclose a means for creation of a pressing force in the circumferential direction between the rotation stop and the counter rotation stop is provided when a connection between the objective lens mount and the connection device is established, wherein the means for creation of a pressing force in the circumferential direction is defined by the locking surface or the counter locking surface that has an inclination in the circumferential direction” as to claim(s) 21.
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 26, 2022